451 F.2d 1272
UNITED STATES of America, Appellee,v.Gary Alfred JACK, Appellant.
No. 71-2217.
United States Court of Appeals,Ninth Circuit.
Nov. 30, 1971.Rehearing Denied Jan. 3, 1972.

David E. Creigh (argued), San Diego, Cal., for appellant.
Harry D. Steward, U. S. Atty., Stephen G. Nelson, Acting Chief, Crim.  Div., Thomas M. Coffin, Asst. U. S. Atty., San Diego, Cal., for appellee.
Before KILKENNY and TRASK, Circuit Judges, and GOODWIN, District Judge.*
PER CURIAM:


1
Gary Alfred Jack failed to report for induction after being properly classified and receiving a valid induction order.  He was convicted, and appeals.


2
We find that the local board's decision not to reopen was made in accordance with the provisions of 32 C.F.R. 1625.2.  Any prejudice Jack might have suffered in connection with a prior 1-A classification was cured by a subsequent reopening at his request and new classification of 1-A-O.  Evans v. United States, 252 F.2d 509 (9th Cir. 1958).  His order to report for induction followed his new classification, and was valid.


3
The judgment is affirmed.



*
 The Honorable Alfred T. Goodwin, District Judge for the District of Oregon, sitting by designation